Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicants Attorney Qianqian Wu during the interview on 03 May 2022.

The application has been amended as follows: 
Title:
Application title has changed to “DEVICE FOR INSERTING INSULATING SLEEVES INTO WIRING SLOTS OF FLAT WIRE MOTOR STATOR”

Abstract:
An insulation sleeve insertion device for inserting insulating sleeves into wiring slots of a flat wire motor stator, comprising a processing panel, a feeder, a conveying mechanism comprising conveyor belts, a positioning mechanism comprising a limit ring and a positioning turntable, a guide mechanism comprising a plurality of second guide rails, a clamping mechanism comprising a drive rod, a positioning plate set, and a drive mechanism comprising a second driver, wherein the clamping mechanism is configured to insert insulating sleeves into wiring slots of the flat wire motor stator through the guide mechanism. 

Claims:
Claims 1-4	(Canceled).
Claim 5 line 2: “a flat wire motor stator, comprising” has changed to -- a flat wire motor stator, comprising: --
Claim 6 lines 3-4: “the first guiding rails” has changed to -- the first guide rails --
Claim 8 lines 2-3: “with a third driver-,” has changed to -- with a third driver, --
Claim 8 lines 5-6: “a plurality of metal inserts are symmetrically provided on a surface of the clamping member and are configured to be inserted into the insulating sleeves to take out the insulating sleeves from the positioning turntable.” has changed to 
-- a plurality of metal inserts are symmetrically provided on a surface of the clamping member, and wherein the metal inserts are configured to be inserted into the insulating sleeves to take out the insulating sleeves from the positioning turntable. --

Reasons for Allowance
Claims 5-8 and 10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments starting on Page 36 of the response filed on 17 February 2022 reviewed carefully and the amendments of the claims 5-10 filed on 17 February 2022 in alignment with the previously indicated allowable claims 9-10 would overcome the claim rejections based on 35 USC §112 and 35 USC §103.

Regarding claim 5, the prior art does not disclose or suggest, in combination with all other claim limitations and the allowable feature being:
An insulation sleeve insertion device for a flat wire motor stator having a plurality of second guide rails opposite to each other; the second driver is connected to the second guide rails; a guide plate is provided on the second guide rails; an arc shaped opening is provided on the guide plate and is provided with a guide ring; and a plurality of spaced slots are symmetrically provided in the guide ring.

Prior art of record Guo (CN 205304546) teaches a stator slot insulation paper insertion machine having a conveying device and a clamping device arranged between the support plate and the worktable. However, Guo does not teach a plurality of second guide rails or a leveling mechanism having a horizontal transmission connected to a positioning rod. Prior art reference Guercioni teaches an apparatus for making pre-shaped insulating sheets for use in a stator or a rotor. However, Guercioni fails to teach a plurality of guide rails or any leveling mechanism connected with a transmission rod. Prior art reference Zhang (CN 108390526) teaches an insulating strip inserting device comprising a machine frame, a sheet feeding tray, sheet conveying mechanism, a sheet cutting mechanism, insulating sheet insertion mechanism and an iron core locating rotary mechanism. However, Zhang is silent on a second guide rails or an arc shaped opening provided on the guide plate with a guide ring.
Therefore, claim 5 is allowed and claims 6-8 and 10 are allowed as they inherit all the limitations of claim 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/DONGHAI D NGUYEN/Primary Examiner, Art Unit 3729